DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant Corrected Notice of Allowability is being issued to correct the improper dependency of claim 12. Claim 12 (renumbered claim 10) depends upon original claim 11 which has been canceled in the Notice of Allowability dated 04/28/2022. It is noted that claim 11 depends on claim 10. Accordingly, the updated Examiner’s Amendment below includes the change to the dependency of claim 12 such that claim 12 depends upon claim 10, instead of claim 11.
Please refer to the Notice of Allowability dated 04/28/2022 for the Reasons for Allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Migliorini on 04/12/2022.
The application has been amended as follows: 
Claim 1
A method for conversion of furfural compounds, comprising: 
converting a furfural compound to at least a five-membered, saturated carbocyclic ring, wherein the five-membered, saturated carbocyclic ring is selected from the group consisting of a cyclopentanol product, a cyclopentanone product, a cyclopentanediol product, and combinations thereof; and
converting the five-membered, saturated carbocyclic ring ; 
wherein the cyclopentanol product comprises cyclopentanol, a substituted cyclopentanol, or a combination thereof;
wherein the cyclopentanone product comprises cyclopentanone, a substituted cyclopentanone, or a combination thereof;
wherein the cyclopentanediol product comprises cyclopentanediol, a substituted cyclopentanediol, or a combination thereof;
wherein the cyclopentene product comprises cyclopentene, a substituted cyclopentene, or a combination thereof;
wherein the cyclopentadiene product comprises cyclopentadiene, a substituted cyclopentadiene, or a combination thereof; and
wherein the converting the furfural compound and the converting the five-membered, saturated carbocyclic ring occur in a single step over a bifunctional catalyst comprising a hydrogenation/dehydrogenation metal and a heterogenous acid component.

Claim 2: Canceled.

Claim 3
The method of claim 1, wherein the converting the furfural compound and the converting the five-membered, saturated carbocyclic ring occur in 

Claim 4
Line 4: 1 carbon atom to 10 carbon atoms, and wherein the hydrocarbyl group is linear, branched, an aromatic
Line 11: containing 1 carbon atom to 10 carbon atoms, and wherein the hydrocarbyl group is linear,

Claim 5
The method of claim 1, wherein the converting the furfural compound is at a temperature of about 20 °C to about 400 °C and at a pressure of about 15 psig to about 1000 psig, and wherein the five-membered, saturated carbocyclic ring is selected from the group consisting of cyclopentanol, cyclopentanone, cyclopentanediol, and combinations thereof.

Claim 6
	The method of claim 1, wherein the converting the five-membered, saturated carbocyclic ring comprises dehydrating the five-membered, saturated carbocyclic ring comprising [[a]] the cyclopentanol product to produce at least water and the cyclopentene product.

Claim 7
The method of claim 6, further comprising dehydrogenating the cyclopentene product to produce at least hydrogen and the cyclopentadiene product, wherein the dehydrating is at a temperature of about 25 °C to about 300 °C and at a pressure of about 15 psig to about 1000 psig.

Claim 8
	The method of claim 1, wherein the converting the five-membered, saturated carbocyclic ring comprises dehydrating the five-membered, saturated carbocyclic ring comprising [[a]] the cyclopentanone product to produce at least water and the cyclopentadiene product, wherein the
dehydrating is at a temperature of about 25 °C to about 500 °C and at a pressure of about 15 psig to about 1000 psig.

Claim 10
The method of claim 1, wherein the the five-membered, saturated carbocyclic ring comprises cyclopentane-1,3-diol, and wherein the cyclopentane-1,3-diol is converted to the cyclopentadiene.

Claim 11: Canceled.

Claim 12
The method of claim [[11]]10, one metal selected from the group consisting of Pd, Pt, Ni, Rh, Ru, Ni, Co, and combinations thereof, and wherein the heterogenous acid component comprises at least one component selected from the group consisting of a zeolite, a mixed metal oxide, a resin[[s]], and combinations thereof, where the heterogenous acid[[ic]] component has an alpha value of less than 100.

Claim 14
A method for conversion of furfural compounds, comprising:
contacting furfural and hydrogen with a catalyst to produce at least a five-membered, saturated carbocyclic ring, wherein the five-membered, saturated carbocyclic ring is selected from the group consisting of cyclopentanol, cyclopentanone, cyclopentanediol, and combinations thereof; and 
contacting the five-membered, saturated carbocyclic ring with a catalyst to produce at least water and a five-membered, unsaturated carbocyclic ring, wherein the five-membered, unsaturated carbocyclic ring comprises 

Claim 15: Canceled.

Claim 18
The method of claim 14, wherein the five-membered, saturated carbocyclic ring comprises cyclopentane-1,3-diol, and wherein the cyclopentane-1,3-diol is converted to cyclopentadiene.

Claim 19
A method for conversion of furfural compounds, comprising:
hydrogenating furfural by catalytically reacting the furfural and hydrogen to produce a five-membered, saturated carbocyclic ring, wherein the five-membered, saturated carbocyclic ring is selected from the group consisting of cyclopentanol, cyclopentanone, cyclopentanediol and combinations thereof; and
converting the five-membered, saturated carbocyclic ring to cyclopentadiene; 
wherein the hydrogenating furfural and the converting the five-membered, saturated carbocyclic ring occur in a single step over a bifunctional catalyst comprising a hydrogenation/dehydrogenation metal and a heterogenous acid component.

Claim 20: Canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772